Citation Nr: 0522196	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right shoulder injury.


ATTORNEY FOR THE BOARD

C. Dillon




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision and a 
September 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Houston, Texas.  In 
April 2002, the RO denied the applications to reopen the 
claims of entitlement to service connection for injury 
residuals to the back and right shoulder.  In September 2002, 
the RO denied the claim of entitlement to service connection 
for PTSD.

In November 2003, the Board remanded these matters for 
additional development, and the case has returned for further 
appellate review.  Also in November 2003, the Board referred 
to the RO the issue of entitlement to service connection for 
a right knee disorder.  (See Veteran's Statement, received 
October 21, 2002).  As the right knee claim has not been 
adjudicated, it is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent evidence the veteran currently 
suffers from PTSD.  The veteran was not in combat.

2.  In an April 1977 rating decision, the RO denied the 
claims of entitlement to service connection for residuals of 
injuries to the veteran's back and right shoulder, and he was 
notified the same month of these decisions and given his 
appellate rights and procedures, but he did not appeal the 
decisions.

3.  The evidence presented since the April 1977 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  

4.  The veteran's current osteoarthritis did not have its 
onset during active service and did not result from disease 
or injury in service, and the veteran did not suffer from 
arthritis within one year from date of separation.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).

2.  The April 1977 rating decision denying service connection 
for residuals of a back injury and residuals of a right 
shoulder injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).

3.  The evidence received subsequent to the April 1977 RO 
rating decision is new and material, and the claims of 
service connection for residuals of a back injury and 
residuals of a right shoulder injury are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  Residuals of a back injury were not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Residuals of a right shoulder injury were not incurred in 
or aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has satisfied its duty to notify and assist with respect 
to the claims to reopen because the record contains new and 
material evidence sufficient to reopen the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (no risk of 
prejudice to the veteran).

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in July 2002 and April 2004.  He 
was told of what was required to substantiate his service 
connection claims and of his and VA's respective duties, and 
was asked to submit evidence and/or information to the RO. 

The requisite notice letters were provided to the veteran 
after the initial adjudication of the back and right shoulder 
claims.  Any defect, however, with respect to the timing of 
the notice was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, and all evidence 
received after issuance of the notice letters was afforded 
proper subsequent VA process, considered by the RO in 
supplemental statements of the case dated in October 2002, 
February 2003, and June 2005.  Additionally, the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The Board remanded this case in November 2003 in an attempt 
to obtain outstanding records.  The claims file now contains 
all available, identified records pertinent to the claims, 
including the veteran's service medical records and medical 
records from the Texas Department of Criminal Justice (TDCJ).  
Sheppard Air Force Base Regional Hospital and Ft. Polk U.S. 
Army Hospital stated that no records were found for the 
veteran for the dates he alleged treatment at these 
facilities.  The Social Security Administration and Jasper 
Memorial Hospital also indicated they have no available 
records for the veteran.  The RO made multiple records 
requests to Newton Family Clinic and Dickerson Hospital, but 
these facilities did not reply.  The veteran reported that 
Newton Memorial Hospital had closed, and he did not provide a 
current address for Lufkin Memorial Hospital or a release of 
information for any worker's compensation records.    

VA examination is not indicated for PTSD because there is no 
evidence the veteran currently suffers from this disability.  
VA examination is not indicated for the back or right 
shoulder because there is no evidence the veteran suffered an 
event, injury or disease in service associated with these 
body parts.  See 38 C.F.R. § 3.159(c); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).  Regardless, an initial VA examination was 
conducted in 1977.



II.  PTSD

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

38 C.F.R. § 3.304(f) requires medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), which provides 
that the diagnosis of a mental disorder must conform to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) and must be supported by findings on 
examination.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of PTSD.  In fact, the 
record does not contain any mental health treatment records 
or mental examination results.  In the absence of any 
competent evidence of current PTSD, the Board must conclude 
the veteran does not currently suffer from that disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

In reaching this determination, the Board notes that during 
service, the veteran complained of nervousness of two years 
duration in 1973.  An impression of possible anxiety reaction 
was entered in July 1973.  However, at separation, the 
psychiatric examination was normal and the VA examination in 
1977 disclosed no pertinent history.  The Board again notes 
that there is no post-service diagnosis of any psychiatric 
impairment.

III.  Back and right shoulder

A.  New and material evidence

In April 1977, the RO denied entitlement to service 
connection for residuals of back and right shoulder injuries 
and informed him of appellate rights.  In the absence of an 
appeal, the decision is final.  38 U.S.C.A. §§ 5108, 7105.  
The veteran sought to reopen his claim in December 2001.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The RO's April 1977 rating decision shows that the RO in part 
denied service connection on the basis that VA examination 
the same month established no objective findings of a back or 
right shoulder disability, i.e., the current disability 
requirement had not been met.

The evidence received subsequent to the April 1977 RO rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence presented since the RO's April 1977 rating 
decision includes medical records from the TDCJ.  These 
records include the veteran's complaints of back pain and 
right shoulder pain, as well as a diagnosis of 
osteoarthritis.  Such evidence, presumed credible, provides 
competent evidence of a current disability, and this was 
lacking at the time of the April 1977 rating decision.  
Consequently, the record contains new and material evidence 
to reopen the claims.

B.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, the Board must assess the credibility and weight 
of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).

As noted above, the medical evidence from the TDCJ 
demonstrates the veteran suffers from arthritis involving the 
back and right shoulder.  The evidentiary record, however, 
does not show that his arthritis is related to service.

The veteran asserts that he sustained orthopedic injury in 
service as a result of falling from an elevated height.  The 
service records, however, are absent any documentation of 
such an event or any resulting treatment suggesting such an 
event occurred.  He contends that he was treated for his fall 
(or falls) in service at Polk Army Hospital and Sheppard Air 
Force Base Regional Hospital, but these facilities have no 
record of treating the veteran.  

The service medical records reflect that if he indeed 
experienced such a fall, it resulted in no residual 
impairment.  A November 1973 physical profile report shows no 
limitation of the upper or lower extremities; physical 
capacity was considered limited at that time due to a 
subtotal thyrotoxicosis.  In April 1974, there were no 
limitations of the veteran's upper or lower extremities or 
his overall physical capacity.  The August 1974 separation 
examination discloses that all systems were deemed normal on 
clinical evaluation.  Three days after the separation 
examination, the veteran certified that there had been no 
change in his medical condition with the exception of a 
throat problem.

The post-service evidence does not tend to show that the 
veteran's arthritis is related to service, as it suggests it 
began many years after service.  

The April 1977 VA examiner diagnosed a "history of sprain, 
possibly of the acromioclavicular joint, right shoulder, in a 
fall, December, 1972" and "history of muscular ligamentus 
sprain, lumbosacral spine in two different falls, October, 
1972 and December, 1972."  The Board accords no probative 
value the April 1977 VA examiner's diagnoses because the 
Board is not bound to accept medical opinions based on a 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Pound v. West, 12 
Vet. App. 341 (1999).  

Despite VA's attempts to obtain evidence dated in the years 
immediately after service, the earliest dated post-service 
medical evidence of arthritis is that from the TDCJ, which 
notes arthritis was "first observed" in April 1989, 
approximately 15 years after service separation.  

Service connection for arthritis may be granted if manifest 
within 1 year of separation from service.  A review of the 
record reflects that the upper extremities and spine were 
normal at separation.  In addition, when examined in 1977, 
the x-ray views were interpreted as showing no obvious or 
significant boney abnormality.  Furthermore, the examiner 
determined that the examination was normal.  Based upon these 
findings, the Board concludes that arthritis was not manifest 
during service or within 1 year of separation from service.

The veteran's opinion regarding the etiology of his arthritis 
has no probative value.  Again, neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current back and right shoulder 
disability to service, and the competent evidence of record 
does not demonstrate that these disabilities are related to 
service.     

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for PTSD is denied.

The applications to reopen the claims of service connection 
for residuals of a back injury and residuals of a right 
shoulder injury are granted.

Service connection for residuals of a back injury is denied.

Service connection for residuals of a right shoulder injury 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


